DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on April 19, 2021 is acknowledged. A signed copy is attached to this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-7 of U.S. Patent No. 10,154,979. Although the claims at issue
are not identical, they are not patentably distinct from each other because the instant
claims recite the genus of the species of the recited in the patented claim. 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-13 of U.S. Patent No. 10,537,542. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
instant claims recite the use of the genus of the species of the recited in the patented
claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-9 of U.S. Patent No. 10,980,763. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
instant claims recite the use of the genus of the species of the recited in the patented
claims.

Allowable Subject Matter
Claims 1-9 are free of the prior art. The closest prior art is that of German et al. (WO 95/17897), which discloses non-methylene interrupted fatty acids as immunomodulators. The preferred compound is 5,11,14-eicosatrienoic acid (abstract). 
Table I discloses fatty acid compositions of seed oils. Juniperis virginiensis discloses a composition comprising 14.8% of the non-methylene interrupted fatty acid 5,11,14 eicosatrienoic acid (ETE). The composition additionally discloses 20.1% 18:3, known as -linolenic acid (ALA), which is the omega-3 fatty acid (all-cis-9,12,15-octadecatrienoic acid).
Table I additionally discloses Juniperis chinensis comprising 12.3% of the non-methylene interrupted fatty acid 5,11,14 eicosatrienoic acid (ETE). The composition additionally discloses 18.0% 18:3, known as -linolenic acid (ALA), which is the omega-3 fatty acid (all-cis-9,12,15-octadecatrienoic acid). 
However, German does not teach formulation comprising at least 20% w/w of at least one non-methylene-interrupted fatty acid moiety. There is not motivation or suggestion to adjust the range disclosed in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615